Farthing, J. Claimant, Abe M. Saperstein, asks damages from respondent, because of monies expended in the incorporation of the “CHICAGO BRUINS BASKETBALL CLUB, INC.”, having first been informed by the Secretary of State’s office that such name was available, which later proved to be a mistake. Claimant was without fault in the matter, and made no use of the corporation, or its name, when the fact was discovered that another corporation by that name had been chartered, and was in existence, so that the name could not be used by claimant. On August 7, 1950, claimant retained an attorney to incorporate his company under the name quoted under the laws of Illinois. The answer to the inquiry of this attorney as to the availability of the name was favorable, and on August 14, 1950, seven days later, the application in duplicate, and the check covering fees and franchise tax due the State were filed in the Office of the Secretary of State. The charter evidenced by Certificate No. 30839 was issued on August 15, 1950. A duplicate copy was mailed to the attorney, and recorded in Cook County. A few days later, it was discovered that the Master Card Index, which had been examined by one of the employees in the Secretary of State’s Office when the inquiry as to name was made, showed that a corporation of that name had existed, but had been dissolved. However, the Visual Card Index showed the opposite— that said corporation was still in existence. On August 21, 1950, the attorney was notified of the mistake by letter from the Secretary of State. The expenses claimant incurred consisted of recording charter in Cook County, $4.40; seal, minute book, and stock certificates, $33.04; fees and franchise tax paid the Secretary of State, $43.96; and attorney’s fee, $150.00; or a total of Two Hundred Twenty-Seven Dollars ($227.00). The record consists of a complaint filed August 19, 1952, Departmental Report, transcript of evidence, and the Commissioner’s Report. The facts are not in dispute. The claimant had no alternate source from which he could secure information as to the availability of the name sought to be used to incorporate other than through the office of the Secretary of State of Illinois. A mistake was made in that office, which caused the claimant to expend the sums named above, all of which constitute a total loss to him.' An award is, therefore, entered in favor of Abe M. Saperstein, the claimant, in the amount of Two Hundred Twenty Seven Dollars ($227.00).